    Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 1 of 16 PageID #:1079




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JUANITA H.,

                            Claimant,
                                                          No. 19 C 1585
                  v.
                                                          Magistrate Judge Jeffrey T. Gilbert
KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                            Respondent.

                            MEMORANDUM OPINION AND ORDER

        Juanita H. 1 (“Claimant”) seeks review of the final decision of Respondent Kilolo Kijakazi, 2

Acting Commissioner of Social Security (“Commissioner”), denying her applications for disability

insurance benefits and supplemental security income under Title II and Title XVI of the Social

Security Act (“Act”). Pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, the parties have

consented to the exercise of jurisdiction of a United States Magistrate Judge for all proceedings,

including entry of final judgment. See [ECF No. 6]. The Court has jurisdiction pursuant to 42

U.S.C. §§ 405(g) and 1383(c).

        Claimant filed a document entitled Plaintiff’s Brief [ECF No. 12], which the Court

construes as Claimant’s motion to reverse the decision of the Commissioner of Social Security or

alternatively to remand the case for further proceedings. In response, the Commissioner filed a

Motion for Summary Judgment [ECF No. 19] and Memorandum of Law in Support of the Motion



1
 Pursuant to Northern District of Illinois Local Rule 8.1 and Internal Operating Procedure 22, the Court
will identify the non-government party by using his or her first name and the first initial of the last name.
2
 Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d)
of the Federal Rules of Civil Procedure, the Court has substituted Acting Commissioner Kijakazi as the
named defendant.
   Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 2 of 16 PageID #:1080




for Summary Judgment [ECF No. 20]. Claimant then filed a Reply Brief [ECF No. 21]. This

matter is fully briefed and ripe for review.

       For the reasons discussed this Memorandum Opinion and Order, Claimant’s request [ECF

No. 12] that the Court reverse the Commissioner’s decision and award her disability benefits or

alternatively remand this matter for further proceedings before the Commissioner is denied. The

Commissioner’s Motion for Summary Judgment [ECF No. 19] is granted, and the Court affirms

the Commissioner’s decision denying benefits in this case.

                                   PROCEDURAL HISTORY

       Claimant filed applications for disability insurance benefits and supplemental security

income on October 17, 2014 pursuant to Titles II and XVI of the Social Security Act, alleging a

disability onset date beginning October 21, 2013. (R. 17). Her applications were denied initially

on March 26, 2015 (R. 17), and upon reconsideration on August 24, 2015 (R. 17). On September

17, 2015, Claimant submitted a written request for a hearing before an Administrative Law Judge

(“ALJ”). (R. 17). Claimant appeared and testified at a hearing held on June 6, 2017 before ALJ

Michael Logan. (R. 48-79). At the hearing, Claimant was represented by attorney Jennifer Danish.

(R. 17, 50). During the hearing, the ALJ also heard testimony from an impartial medical expert,

James M. McKenna M.D., (R. 64-74) and vocational expert, Kari Seaver (R. 74-78).

       On January 4, 2018, the ALJ issued his decision denying Claimant’s applications for

disability insurance benefits and supplemental security income. (R. 17-41). In finding Claimant

was not disabled within the meaning of the Act, the ALJ followed the five-step evaluation process

required by Social Security Regulations for individuals over the age of 18. See 20 C.F.R. §

416.920(a). At step one, the ALJ found that Claimant had not engaged in substantial gainful

activity since October 21, 2013, which is onset date of her alleged disability. (R. 20). At step two,



                                                 2
    Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 3 of 16 PageID #:1081




the ALJ found that Claimant has severe impairments, including status post left hip arthroplasty,

obesity, and diabetes mellitus as defined by 20 C.F.R. §§ 404.1520(c) and 416.920(c). (R. 20).

        At step three, the ALJ concluded Claimant did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526,

416.920(d), 416.925, and 416.926). (R. 32). The ALJ then found Claimant has the residual

functional capacity (“RFC”) 3 to perform light work as defined in 20 CFR §§ 404.1567(b) and

416.967(b) except that she never can climb long ladders, work at unprotected heights or in

proximity to moving or entrapping machinery and that she frequently can bend, stoop, kneel,

crouch, and crawl. (R. 33). The ALJ further found that Claimant can work without appreciable

limitation in concentration leading to on-task productivity, can work without social limitation and

work attendance deficits, and can take public transportation, feed, dress, bathe herself, and engage

in person hygiene. (R. 33).

        At step four, the ALJ found that Claimant was capable of performing her past relevant

work as a marketing representative because that work does not require the performance of work-

related activities that are precluded by her RFC. (R. 40). The ALJ’s finding that Claimant was able

to perform her past relevant work is dispositive, and therefore, the ALJ was not required to

proceed to step five to consider if there are other jobs existing in significant numbers in the

national economy that Claimant could perform. (R. 40-41). Based on all of these reasons, the ALJ

found Claimant was not disabled under the Act. (R. 41).




3
 Before proceeding from step three to step four, the ALJ assesses a claimant’s residual functional capacity.
20 C.F.R. § 416.920(a)(4). “The RFC is the maximum that a claimant can still do despite [her] mental and
physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-676 (7th Cir. 2008).

                                                     3
   Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 4 of 16 PageID #:1082




       On January 8, 2028, Claimant timely filed a request for review. (R. 175). The Appeals

Council declined to review the matter on January 9, 2019 (R. 1-6), making the ALJ’s decision the

final decision of the Commissioner and, therefore, reviewable by this Court. See 42 U.S.C. §

405(g); see also Smith v. Berryhill, 139 S. Ct. 1765, 1775 (2019); Haynes v. Barnhart, 416 F.3d

621, 626 (7th Cir. 2005).

                                   STANDARD OF REVIEW

       A decision by an ALJ becomes the Commissioner’s final decision if the Appeals Council

denies a request for review. See Sims v. Apfel, 530 U.S. 103, 106-07 (2000). Judicial review is

limited to determining whether an ALJ’s decision is supported by substantial evidence in the

record and whether the ALJ applied the correct legal standards in reaching his or her decision. See

Nelms v. Astrue, 553 F.3d 1093, 1097 (7th Cir. 2009). The reviewing court may enter a judgment

“affirming, modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

       Substantial evidence “means—and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019) (internal quotations omitted); see also Richardson v. Perales, 402 U.S. 389, 401 (1971). A

“mere scintilla” of evidence is not enough. Biestek, 139 S. Ct. at 1154; Scott v. Barnhart, 297 F.3d

589, 593 (7th Cir. 2002). Even when there is adequate evidence in the record to support the

decision, the findings will not be upheld if the ALJ does not “build an accurate and logical bridge

from the evidence to the conclusion.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008) (internal

quotations omitted). In other words, if the Commissioner’s decision lacks evidentiary support or

adequate discussion of the issues, it cannot stand. See Villano v. Astrue, 556 F.3d 558, 562 (7th

Cir. 2009).



                                                 4
    Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 5 of 16 PageID #:1083




        Though the standard of review is deferential, a reviewing court must “conduct a critical

review of the evidence” before affirming the Commissioner’s decision. Eichstadt v. Astrue, 534

F.3d 663, 665 (7th Cir. 2008) (internal quotations omitted). The reviewing court may not, however,

“displace the ALJ’s judgment by reconsidering facts or evidence, or by making independent

credibility determinations.” Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

                                              ANALYSIS

        Claimant underwent a total replacement of her left hip on November 4, 2003. She but fell

at work ten years later on October 21, 2013, which she claims led to chronic debilitating hip pain

and related symptoms. Claimant’s Brief [ECF No. 12], at 2. 4 Claimant argues that: (1) the opinion

of the medical expert, Dr McKenna, about Claimant’s pain was based on misstated facts and

unsupported assumptions and the ALJ erred when he relied on the medical expert’s opinion; and

(2) the ALJ’s assessment of Claimant’s cognitive functioning ignored the facts and was not

supported by substantial evidence.

        At the outset of the Court’s review, it is important to note that the Court’s role in this case

is not to determine from scratch whether or not Claimant is disabled and entitled to disability

insurance benefits or supplemental security income. Instead, as set forth above, the law mandates

that this Court’s review of the ALJ’s findings is deferential, and the Court only must determine

whether the ALJ applied the correct legal standard and confirm that the ALJ’s decision is

supported by substantial evidence. See Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir.

2012); Castile v. Astrue, 617 F.3d 923,926 (7th Cir. 2010); Overman v. Astrue, 546 F.3d 456, 462

(7th Cir. 2008). This Court cannot consider the facts anew or draw its own conclusion. Rather, if



4
 In her Opening Brief, Claimant states that she had a hip replacement in 2002. Claimant’s Brief [ECF No.
12], at 2. The medical records, however, show that Claimant had total hip replacement surgery for her left
hip on November 4, 2003. (R. 379).

                                                    5
   Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 6 of 16 PageID #:1084




substantial evidence supports the ALJ’s factual findings, those findings are conclusive, and the

Commissioner’s decision must be affirmed. 42 U.S.C. § 405(g). Substantial evidence consists of

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Nelms, 553 F.3d at 1097 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

In making a that determination, the Court must review the record as a whole, and it cannot re-

weigh the evidence or substitute its judgment for that of the ALJ. Id.

I. The ALJ Did Not Err in Giving Controlling Weight to the Opinion of the Medical Expert

       A medical opinion is entitled to controlling weight only when it is (1) rendered by a treating

source, (2) well supported by medically acceptable clinical and laboratory diagnostic techniques,

and (3) not inconsistent with other substantial evidence in the record. See 20 C.F.R. §

404.1527(c)(2). When not entitled to controlling weight, as is the case with the opinion of a

medical expert like Dr. McKenna in this instance because he was not Claimant’s treating

physician, an ALJ must assign the medical opinion appropriate weight after considering relevant

factors, such as whether the evidence supported the opinion, whether the opinion was consistent

with the record as a whole, and taking into consideration the specifics of the relationship between

the opinion’s author and the claimant. 20 C.F.R. § 404.1527(c). An ALJ is not required to discuss

every factor listed in the regulation, Henke v. Astrue, 498 F. App’x 636, 640 n.3 (7th Cir. 2012),

but rather the ALJ need only “minimally articulate” his reasons for the weight he assigns to a

medical opinion. See Elder, 529 F.3d at 415. The Court finds that the ALJ’s assessment of Dr.

McKenna’s opinion is consistent with these standards and is supported by substantial evidence.

       The ALJ addressed Dr. McKenna’s opinion at several points throughout his decision,

explaining why he gave the opinion great weight and how he formulated Claimant’s RFC

consistent with Dr. McKenna’s assessment. (R. 31-32, 38, 39-40). The ALJ acknowledged that



                                                 6
   Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 7 of 16 PageID #:1085




Dr. McKenna did not treat or examine Claimant, but the ALJ noted that Dr. McKenna clearly had

reviewed and was familiar with Claimant’s medical records and listened to her hearing testimony.

(R 31); see 20 C.F.R. § 404.1527(c)(1), (2). The ALJ also noted that Dr. McKenna was a neutral

medical source, who both heard Claimant’s testimony over the telephone and was familiar with

Social Security programs. (R. 32); see 20 C.F.R. § 404.1527(c)(6). The ALJ found that Dr.

McKenna’s opinion was well-reasoned, supported by the objective medical evidence, and

consistent with a significant portion of the longitudinal record. (R. 32, 40); see 20 C.F.R. § 1.

       Claimant argues that Dr. McKenna’s opinion was “erroneous” and based on misstatements

and “unsupported assumptions.” Claimant’s Brief [ECF No. 12], at 12-14. In making this

argument, Claimant does not give due credit toignores Dr. McKenna’s testimony and explanation

for his opinion. At the hearing, Dr. McKenna explained that the objective medical evidence did

not provide a satisfactory basisny explanation for Claimant’s reported severe hip pain. (R. 64-68).

Dr. McKenna noted that an initial x-ray on October 21, 2013, after Claimant fell, did not reveal

any problems with her left hip (R. 64-65); (R. 477) (“No acute fracture or dislocation are

demonstrated. The alignment of the bones and orthopedic hardware are anatomic.”). Dr. McKenna

then noted that an x-ray taken on November 19, 2013 was read as reflecting possible loosening of

a screw in Claimant’s hip prosthesis. (R. 65-66); (R 473) (“There is redemonstration of a total left

hip joint replacement in good position. There are no acute fractures. There is interval lucency seen

interposed between the acetabular component and bone. This may reflect loosening.”).

       Notably, however, Dr. McKenna further testified that every subsequent medical imaging

study after November 19, 2013 did not reveal any structural problems with Claimant’s prosthesis

or the bones in her hip and did not find any loosening of the screws in Claimant’s prosthesis or the




                                                  7
    Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 8 of 16 PageID #:1086




bones in her hip. (R. 66-68, 352, 485, 551, 554, 586, 966). 5 Dr. McKenna highlighted that, despite

Claimant’s continued assertion that screws were loose in her hip prosthesis, orthopedists who

examined Claimant (and ordered and reviewed medical imagining of the left hip) did not identify

any problems and did not recommend surgery on her left hip. (R. 67-68, 583, 968). Indeed, one

orthopedist concluded that Claimant’s complaint might stem from a soft tissue injury. That doctor

recommended physical therapy, and the record shows that the physical therapy at one point slowly

improved Claimant’s condition. (R. 68, 583, 590, 599).

        In making her argument, Claimant relies heavily on Dr. McKenna’s hypothesis that

Claimant initially told Dr. Klugman on November 19, 2013, that her pain was gone (R. 434) but

then reported that she had been in pain since her October 2013 fall (R. 436) only after Claimant

learned that the radiologist interpreted her x-ray to show loosening of the hardware in her hip from

her hip replacement (R.65). Claimant is correct that the record does not support Dr. McKenna’s

hypothesis concerning why Claimant continued to report hip pain. Indeed, the time stamps for the

medical record notes of Dr. Klugman and the radiologist would seem to belie that theory as Dr.

Klugman’s note reflects a time of roughly one hour before the radiologist’s note. Compare R. 434-

36 (Dr. Klugman’s notes time stamped 11/19/13 at 11:13 a.m.) with R. 473-474 (radiologist’s note

time stamped 11/19/13 at 12:33 p.m.). There is nothing in the record to show that Claimant

changed what she said to Dr. Klugman about her pain level after she learned that the radiologist




5
  Dr. McKenna is correct that the record evidence is consistent on this point. See, e.g., (R. 485) (medical
imaging taken of left hip on 2/10/15 noting “Good position and alignment.”); (R. 554) (medical imaging
taken on 3/27/15 noting “Left hip prothesis appears to be adequately aligned. No evidence of loosening.”);
(R. 551) (medical imaging taken on 3/31/15 noting “There is no abnormal uptake along the left hip prothesis
to suggest loosening….”); (R. 764) (medical imaging taken on 12/7/16 noting “No acute findings. No
change since prior study.”); (R. 966) (medical imaging on 4/12/17 noting “There are no findings to indicate
the presence of loosening of the left hip prothesis or any osseous pathology.”).

                                                    8
   Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 9 of 16 PageID #:1087




said the hardware in her hip was loose. But that is not the critical part of Dr. McKenna’s opinion

and does not detract from Dr. McKenna’s assessment of the objective medical evidence.

       A review of Claimant’s medical records shows that Dr. McKenna relied on a wealth of

objective medical evidence in the record to support his view that Claimant’s hip pain was not

secondary to any changes in her hip or the hardware inserted during her total hip arthroplasty in

2003 (R. 66-68, 352, 485, 551, 554, 586, 966), and the ALJ cited to Dr. McKenna’s opinion in this

respect in her opinion. (R. 30-31). Dr. McKenna also relied upon the fact that Dr. Klugman’s

opinion was based heavily on Claimant’s subjective symptom statements that were not supported

by the objective medical evidence in the record and that, in some instances, were contradictory.

(R. 30-31). When Claimant saw Dr. Klugman on November 19, 2013, for example, she appears to

have initially reported that her “[p]ain is gone now” but then that her “hip pain [was] worse since

the fall.” (R. 434, 436). The second report of pain appears to have been after Dr. Klugman noted

that Claimant had “pain to external rotation” in her left hip. (R. 436). In addition, Dr. Klugman

completed a Physical Residual Functional Capacity Questionnaire on October 28, 2016 in which

she noted Claimant’s diagnosis as severe left hip pain with loose screw. (R. 565). The subsequent

objective medical records and x-rays contradict that diagnosis and illustrate that Dr. Klugman’s

opinion was based heavily on Claimant’s subjective symptom statements that were not supported

by the objective medical evidence in the record, which is one of the reasons why the ALJ

reasonably gave only “slight weight” to Dr. Klugman’s opinion. (R. 30-31)

       After reviewing a significant amount of additional medical evidence and hearing Claimant

testify at the hearing, Dr. McKenna concluded that Claimant was convinced there was a problem

with her hip despite “a heavy dose of objective medical evidence that she [did] not have a problem

in her hip.” (R. 69). The ALJ reasonably relied upon Dr. McKenna’s assessment that Claimant



                                                9
  Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 10 of 16 PageID #:1088




appeared convinced that something was wrong with her hip, but that the objective medical

evidence did not support her assertions. (R. 31).

       In addition to considering Dr. McKenna’s testimony, the ALJ carefully reviewed

Claimant’s medical records and specifically discussed the records cited by Claimant, as well as the

numerous imaging studies referenced by Dr. McKenna. (R. 24, 33) (citing medical records). The

ALJ also considered treatment and examination notes reflecting both Claimant’s subjective

complaints to providers and examination results. (R. 24-27, 33-39). None of the evidence identified

by Claimant was ignored either by Dr. McKenna during his testimony or by the ALJ in his

decision. Both considered the evidence Claimant cited and the remainder of the medical evidence

in the record. The ALJ sufficiently explained why he gave Dr. McKenna’s controlling weight. (R,

31-32). Claimant’s attempt to undercut Dr. McKenna’s testimony based upon his hypothesis that

Claimant changed her testimony about her hip pain only after she learned the results of her hip x-

ray does not bear the weight she places on it.

       The predominant theme of Claimant’s arguments in this case is that the ALJ erred in relying

upon Dr. McKenna’s medical opinion and not fully crediting Claimant’s subjective complaints

about her pain. Claimant repeatedly asserts that the ALJ’s conclusion that she was capable of

performing light work is not consistent with the pain she was experiencing. The question, however,

is not whether Claimant had/has some pain, but rather, the degree to which Claimant’s hip pain

limited her ability to perform light work. That Claimant consistently reported she experienced

some pain does not establish that she was limited in significant ways, or to the degree Claimant

would have this Court credit. See Collins v. Barnhart, 114 F. App’x 229, 234 (7th Cir. 2004). The

ALJ gave specific reasons to support his careful and detailed analysis of Claimant’s request for

benefits in this case, and his explanation is supported by the record. Accordingly, the ALJ’s



                                                 10
  Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 11 of 16 PageID #:1089




decision cannot be overturned on appeal. (R. 38-40). Skarbeck v. Barnhart, 390 F. 3d 500, 505

(7th Cir. 2004).

       In this case, the ALJ built a logical bridge between the record evidence and his conclusion

that limiting Claimant to light work adequately accounted for her functional limitations, and the

ALJ accounted for Claimant’s ambulatory limitations in the RFC when he restricted her to light

work. (R. 33-40). Those restrictions are consistent with Dr. McKenna’s medical opinion, the

evaluations of the state agency physicians, the objective medical evidence, and Claimant’s

activities of daily living. The ALJ also considered Claimant’s impairments in combination,

including Claimant’s obesity, which the ALJ took into consideration when formulating the RFC.

(R. 32-33). Claimant does not argue in her brief that she has any limitations stemming from her

obesity that would affect her ability to work.

       Neither Dr. McKenna nor the ALJ fully credited Claimant’s complaints of pain. The ALJ

ultimately is responsible for explaining his subjective symptom evaluation “in such a way that

allows [the Court] to determine whether []he reached h[is] decision in a rational manner, logically

based on her specific findings and the evidence in the record.” Murphy, 759 F.3d at 816 (internal

quotations omitted). The ALJ did so here by providing detailed reasons for his functional

assessments which are reasonably supported by the record as a whole. (R. 33-40). Because the

ALJ's determination that Claimant’s subjective symptom statements were not consistent with the

medical evidence, that conclusion did not lack “any explanation or support” and was not “patently

wrong,” and the Court cannot overturn it.

       At the end of Claimant’s argument challenging the Dr. McKenna’s assessment of her pain

and the ALJ’s decision to give it controlling weight, Claimant asserts, without any citation to

record evidence or legal authority, that the ALJ was required to consider or should have considered



                                                 11
    Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 12 of 16 PageID #:1090




her allegations of pain “in the context of [her] anxiety and depression.” Claimant’s Brief [ECF No.

12], at 14. In response, the Commissioner asserts that a single sentence asserting that the ALJ

should have considered her complaints of pain in conjunction with her anxiety and depression is

insufficiently developed to put the claim at issue before this Court.

        The Court agrees with the Commissioner that a single sentence is not enough to develop

an argument, and the Court is left to speculate, which it is not permitted to do. It is well-settled

law that perfunctory and undeveloped arguments are waived. Truelove v. Berryhill, 753 Fed. Appx.

393 (7th Cir. 2018) (holing that single-sentence argument deemed waived); Hall v. Berryhill, 906

F.3d 640, 644 (7th Cir. 2018); Crespo v. Colvin, 824 F.3d 667, 668 (7th Cir. 2016); United States

v. Collins, 796 F.3d 829, 836 (7th Cir. 2015) (finding that a single-sentence argument that is

“unsupported, undeveloped” . . . is “an afterthought . . . and is deemed waived”). As another court

in this district recognized, “[j]udges are not required to sift through the record without direction

from counsel … and find evidentiary support for contentions tossed out like salt strewn on an icy

sidewalk ....” Heather M. v. Berryhill, 384 F. Supp. 3d 928, 934 (N.D. Ill. 2019). 6 Moreover, the

Court notes that the ALJ acknowledged Claimant’s depression, but found that it had “no more than

a minimal impact on her ability to perform work related activities.” (R. 39). Specifically, the ALJ

found that Claimant “is able to work without appreciable limitation in concentration leading to

task productivity or social limitation, and take public transportation, feed, dress, and bathe herself

and engage in personal hygiene.” (R. 39).



6
  See also Bunn v. Fed. Deposit Ins. Corp. for Valley Bank Illinois, 908 F.3d 290, 297 (7th Cir. 2018) (“As
has become ‘axiomatic’ in our Circuit, ‘[j]udges are not like pigs, hunting for truffles buried in’ the
record.’”) (internal citation omitted); Spitz v. Proven Winners N. Am., LLC, 759 F.3d 724, 731 (7th Cir.
2014) (recognizing that lawyers cannot expect judges to play archaeologist with the record); Ehrhart v.
Sec'y of Health & Human Servs., 969 F.2d 534, 537 (7th Cir. 1992) (holding that “compelling the court to
take up a burdensome and fruitless scavenger hunt ... is a drain on its time and resources”).


                                                    12
    Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 13 of 16 PageID #:1091




        The ALJ’s decision may not be perfect, but it need not be. See Buchholtz v. Barnhart, 98

F. App’x 540, 544 (7th Cir. 2004). As discussed above, the issue presented is not whether this

Court would have reached the same result as the ALJ did, but whether the ALJ was justified in

reaching the decision he reached on the record before him. Claimant essentially asks the

Court to second-guess Dr. McKenna’s assessment of the medical evidence and the ALJ’s reliance

on Dr. McKenna’s expert opinion. That, however, is not the Court’s role in this case. See Simila

v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (a reviewing court should not “displace the ALJ's

judgment by reconsidering facts or evidence, or by making independent credibility

determinations”). Ultimately, it is for the ALJ to weigh the evidence and to make judgments about

which evidence is most persuasive. See Farrell v. Sullivan, 878 F.2d 985, 989 (7th Cir. 1989). The

Court finds that the ALJ weighed the evidence as he was required to do and adequately explained

his reasoning in a thorough decision. 7 At the end of the day, the ALJ concluded that, during the

relevant time period, Claimant was able to do the work she had been doing as a marketing

representative before her position was phased out and eliminated, which is consistent with Dr.

McKenna’s opinion. Because the ALJ examined the relevant evidence and reached a conclusion

reasonably supported by that evidence, this Court cannot overturn that conclusion.

        For all of these reasons, the Court finds that there is nothing in the record to support a

finding that the ALJ committed any error that warrants remand.




7
  See Donald L. v. Saul, 2019 WL 3318165, at *5 (N.D. Ill. Jul. 24, 2019) (recognizing that “it is not the
court’s role to reweigh the evidence or substitute its judgment for the ALJ’s”); Melissa G. v. Saul, 2019
WL 4392995, at *4 (N.D. Ill. Sept. 13, 2019) (“[T]he Court agrees with the Commissioner that Plaintiff
essentially invites the Court to revisit the mental impairment evidence, ignore the weight the ALJ gave to
the substantial evidence she relied on when formulating her opinion, and reweigh the evidence in Plaintiff’s
favor. The Court declines the invitation, as it is required to do”).

                                                    13
  Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 14 of 16 PageID #:1092




II. The ALJ Properly Considered Claimant’s Cognitive Functioning

       Claimant’s next argument is that the ALJ erred when assessing her ability to understand,

remember, or apply information because there is evidence in the record that she had difficulty

implementing her diabetes treatment regimen. Claimant’s Brief [EFC No. 12], at 14-15. Claimant

primarily relies on records from February, March, May, and June 2013 to support her argument

that she had difficulty comprehending her diabetes management, did not understand how her

medication worked, and had difficulty with executing her meal plans. Claimant’s Brief [EFC No.

12], at 14-15 (citing record). These records, however, pre-date Claimant’s alleged disability onset

and occurred while she still was working.

       In response, the Commissioner notes the ALJ expressly acknowledged and considered that,

at times, Claimant had difficulty understanding and implementing her diabetes treatment regimen.

Commissioner’s Brief [ECF No. 20], at 7. Specifically, the ALJ recognized that “[n]otes from later

in January 2014 indicate that claimant had difficulty comprehending her diabetes management.”

Commissioner’s Brief [ECF No. 20], at 7 (citing R. 24, 244). The ALJ also considered a treatment

note from several weeks later, which reflected that Claimant was having some success with her

meal plan and was motivated to continue adhering to her diabetes treatment plan. Commissioner’s

Brief [ECF No. 20], at 7 (citing R. 33, 451) (“She is so pleased with her weight loss and BG [blood

glucose] control. It is evident that she can do it.”). In February 2014, the ALJ noted, Claimant’s

primary care provider noted that she was “[d]oing much better” with her diabetes management.

Commissioner’s Brief [ECF No. 20], at 7 (citing R. 33, 454). The ALJ also considered the

remainder of the evidence related to Claimant’s ability to understand, remember, or apply

information, and reasonably concluded that Claimant had no more than mild limitations, and that

she had failed to establish work-related mental limitations. (R. 21, 24-40).



                                                14
  Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 15 of 16 PageID #:1093




       The Court finds that the ALJ’s assessment is supported by substantial evidence. As noted

above, Claimant’s argument primarily relies on records from February, March, May, and June

2013, all of which predated Claimant’s alleged disability onset and occurred while she still was

working. Claimant’s Brief [ECF No. 12], at 15; (R. 17) (alleging she became disabled in October

2013, after a fall at work), (R. 52- 55) (describing her work as a marketing representative from

2002 until her position was phased out in October 2013). Those treatment records do not

reasonably support a finding that the ALJ committed any error, and do not undermine the ALJ’s

conclusion that Claimant retained the ability to perform her past relevant work. (R. 33, 40).

Claimant still was performing her past relevant work at the time she had this difficulty

understating, implementing, or maintaining her diabetes management. Claimant also cites a

November 2014 treatment note for the proposition that at that time she “did not take home her

blood sugar or bring sugar log to appointment.” Claimant’s Brief [ECF No. 12], at 14. The record,

however, shows that Claimant did bring her sugar log to the appointment. (R. 383) (noting that “Pt

did bring sugar log”). Significantly, those treatment records also show that Claimant did not have

any hypoglycemic episodes, was checking her blood sugar daily, and taking her insulin. (R. 384).

While treatment records show that Claimant’s diabetes continued to be described as uncontrolled,

there is no continued indication that Claimant still was having difficulty understanding her

prescribed treatment. (R. 52-55, 387) although she may have been not fully compliant with the

recommended treatment plan.

       The ALJ recognized that “[d]espite repeated counseling and detailed instruction regarding

diet, blood sugar monitoring and medication use, the claimant failed to manage this condition.”

(R. 39). This finding, however, does not mean that Claimant’s cognitive functioning was impaired.

Just because Claimant had some difficulty managing her diabetes regime does not mean she was



                                               15
  Case: 1:19-cv-01585 Document #: 27 Filed: 07/20/21 Page 16 of 16 PageID #:1094




impaired in her ability to understand, remember, or apply information as Claimant suggests. To

the contrary, the ALJ reasonably concluded that Claimant had no more than mild limitations in her

ability to understand, remember or apply information and that she had failed to establish any work-

related mental limitations. (R. 20-22). The Court is not persuaded by Claimant’s arguments that

the ALJ ignored the facts or that his conclusions were not reasonably supported by the record

before him. For these reasons, the Court finds that the ALJ did not commit any error in his analysis

or conclusion relating to Claimant’s cognitive functioning that require remand.

                                         CONCLUSION
       For the reasons discussed in this Memorandum Opinion and Order, Claimant’s Brief in

Support of Reversing the Decision of the Commissioner of Social Security [ECF No. 12] is denied,

and the Commissioner’s Motion for Summary Judgement is granted [ECF No. 19]. The decision

of the Commissioner is affirmed.

       It is so ordered.



                                                     ____________________________________
                                                     Jeffrey T. Gilbert
                                                     United States Magistrate Judge


Dated: July 20, 2021




                                                16
